Order entered May 20, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00412-CV

                    PINE CREEK MEDICAL CENTER, LLC, Appellant

                                                V.

                           MARGARET HIGHTOWER, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-06105-D

                                            ORDER
       Before the Court is the parties’ May 15, 2013 agreed motion to abate the appeal. The

parties inform the Court that they have reached a tentative settlement agreement. We GRANT

the parties’ motion and ABATE the appeal. The appeal will be reinstated thirty days from the

date of this order or when the parties file a motion to dismiss, whichever occurs sooner.


                                                      /s/    CAROLYN WRIGHT
                                                             CHIEF JUSTICE